Title: To George Washington from Thomas Freeman, 18 December 1786
From: Freeman, Thomas
To: Washington, George

 

May it Please your Excellency
Redstone [Pa.]Decr the 18th 1786

I had the favour of yours by Mr Lear, and by that I imagine you did not receive mine of the 9th October, in which I gave you an Acct of the Sale of the Negroes &c. therefore I have Inclosed a Copy of the same herewith to you. I have likewise sent the Money in my hands & taken Mr Lears Receipt for the same the sum is Thirty six pounds Fifteen shillings & Sixpence I have not sent any Acct by him as most of the Debt are still unpaid and the Wheat not yet in the Mill, you will see that the Sale of Corn Hay &c. are so verry low that I Determined to keep the wheat in the Mills taking the Millers Receipts untill there may be a Market at present there is none[.] I have Sold only One Hundred Bushell since I came home ⟨asid⟩ that I gave one Years Credit unto Capt. Uriah Springer it being the wheat Paid by Huston & Pounds for your part of the Rattion I sold it at four shillings ⅌ Bushl and shall give the Bond into Mr Smiths hand with the rest I have obtained and take his Receipt, I shall endeavour if possible to come down before I set of to Kentucky & make a final settlement with you, that is if any money of Consequence comes into my hands for at present there is a Call for money almost as fast I can Collect it there is a Demand now for somewhere about Fifty Shillings for a Road Tax, Should it prove so that I cannot come down I shall render a true State of all Affairs under my care to Mr Smith who will I make no doubt take care of them, and Deliver them safe to you.
In the Sale of the Negroes there is one Named Dorcas that you Receivd of Mr Simpson as a Slave proves to be free at the Age of Twenty Eight Years the Records from Westmoreland we had & I took the Supreme Judge McKeans Opinion on the matter & he declares her free, so that you must have recourse to Mr Simpson as you Settled with him at the rate of Thirty Pounds and now after keeping her Two Years she Sold at Thirteen Pounds fifteen shillings as ⅌ acct.
I should not have Sold the Negroes but they would not be Prevailed with to come down from any Argument I could use.
The Money Paid on Acct of Coll John A. Washington I have sent down the receipts as it may be you will see the Coll before I come down & you can settle with him as you see cause.

The place wher Mr Simpson lived is without any Tenant the Situation &c. Mr Lear will Inform you—as also of all the Tenements in this Quarter, I have had some Applicants in regard to the Sale of the Bottome but I could not tell what might be the price none would come down to you for fear they should not agree and the Journey being long, and now I have Received your farther Instructions I cannot realy say how they will Sell but Imagine from your giving such Credit there may be some Expectation it will Sell and If any Person or a Number of Persons together would Buy the whole I think it is the likeliest way as it may then be Sold at a Moderate Price and in Selling of Lotts or Parcells it must go high as the best will be first Chosen Small Tracts of about the same Value have been Sold in this Settlement lately at forty Shillings ⅌ Acre, tho’ Lands as well as other Property at this time is but a Dull Market.
I mentioned before I had not sent down the Accts Nevertheless you may be desirous of knowing Who has paid me since I came from you I have underneath Mentioned the different Names & Sums Received.
The within Memorandum will shew what is & from whom the Sums are Received. I shall Endeavour to State the same Regularly at Settlement till then I hope this will be Satisfactory. I am your Excellencys most Hble Servant

Thomas Freeman

